DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

This application is a reissue of U.S. Patent No. 9,839,059, granted on 5 December 2017. In response to the previous office action, claims 1-2, 4-5, 7-8, 10-18, and 20 have been amended. Claims 1-20 have been examined.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,839,059 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.

Claim Objections

Claim 1, 4, and 10 are objected to under 37 CFR 1.173(d)(1) because of the following informalities:  Some of the matter being deleted has been crossed out, rather than enclosed in square brackets. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

Claims 1-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 4, 7, and 10 each recite the limitation “a discovery group.” This term does not appear in the original disclosure filed on 20 November 2015 and is therefore new matter. For purposes of the prior art search, since it is unclear what this term means, these claims are not being treated on the merits.

Claim Rejections - 35 USC § 251

The following is a quotation of 35 U.S.C. 251(a):
IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 1-20 are rejected under 35 U.S.C. 251 as introducing new matter into the application for reissue. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0106837 to Walton et al. (hereinafter Walton) in view of U.S. Patent Application Publication No. 2007/0141986 to Kuehnel et al. (hereinafter Kuehnel).
As per claim 13, Walton discloses a method performed by a first terminal the method comprising: receiving, from a base station, resource information for a discovery request message and a discovery response message (see paragraph 68); receiving, from a second terminal, the discovery request message including first identification information on a requested service based on the resource information; identifying whether the first identification information in the discovery request message corresponds to second identification information configured for the first terminal (see paragraph 52); in response to identifying that the first identification information 
Walton does not explicitly disclose the contents of the discovery response message.
Kuehnel discloses an example of a format for discovery messages and responses, including the response containing the first identification information (see figures 4 and 5 and paragraphs 33-44, especially 36).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement Walton’s responses messages using Kuehnel’s message format, as this would be a reasonable format.
As per claim 14, Walton discloses that transmitted packets include the source address of the sender (see paragraph 42). The discovery request message must therefore contain identification information of the sender of that message, which is the second terminal.
As per claim 15, Walton discloses a first terminal in a wireless communication system, the first terminal comprising: a transceiver (this is inherent in wireless communication, as it is the hardware used for sending and receiving); and at least one processor (see paragraph 34) coupled with the transceiver and configured to: control the transceiver to receive resource information for a discovery request message and a discovery response message from a base station (see paragraph 68), control the transceiver to receive the discovery request message including first identification 
Walton does not explicitly disclose the contents of the discovery response message.
Kuehnel discloses an example of a format for discovery messages and responses, including the response containing the first identification information (see figures 4 and 5 and paragraphs 33-44, especially 36).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement Walton’s responses messages using Kuehnel’s message format, as this would be a reasonable format.
As per claim 16, Walton discloses that transmitted packets include the source address of the sender (see paragraph 42). The discovery request message must therefore contain identification information of the sender of that message, which is the second terminal.
As per claim 17, Walton discloses a method performed by a first terminal the method comprising: receiving, from a base station (see paragraph 68), resource 
Walton does not explicitly disclose the contents of the discovery response message.
Kuehnel discloses an example of a format for discovery messages and responses, including the response containing the first identification information (see figures 4 and 5 and paragraphs 33-44, especially 36).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement Walton’s responses messages using Kuehnel’s message format, as this would be a reasonable format.
As per claim 18, Walton discloses that transmitted packets include the source address of the sender (see paragraph 42). The discovery request message must therefore contain identification information of the sender of that message, which is the second terminal.
As per claim 19, Walton discloses a first terminal in a wireless communication system, the first terminal comprising: 
a transceiver (this is inherent in wireless communication, as it is the hardware used for sending and receiving); and at least one processor (see paragraph 34) coupled 
Walton does not explicitly disclose the contents of the discovery response message.
Kuehnel discloses an example of a format for discovery messages and responses, including the response containing the first identification information (see figures 4 and 5 and paragraphs 33-44, especially 36).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement Walton’s responses messages using Kuehnel’s message format, as this would be a reasonable format.
As per claim 20, Walton discloses that transmitted packets include the source address of the sender (see paragraph 42). The discovery request message must therefore contain identification information of the sender of that message, which is the second terminal.


Response to Arguments

Applicant's arguments filed 14 October 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new grounds of rejection under 35 U.S.C. 112(a) and 35 U.S.C. 251.
Regarding the argument to claim 13 that the cited art does not disclose “resource information,” during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” See MPEP 2111. A “resource,” in the networking arts, is generally considered to be the name given to any disk drive, printer, peripheral device, directory, program, file, or data that can be shared among users on a network. Nothing in the patent’s specification precludes the claimed “resource” from being one of the types of devices described in the prior art references. It is noted that the cited prior art does not show a “radio resource,” as described in Applicant’s specification, in this context.
Regarding the argument for claims 15, 17, and 19 that Kuehnel does not disclose “a discovery message including the first information,” it is noted that the claim previously recites the first information in the discovery request message as “first information on a requested service based on the resource information. Kuehnel’s recitation of information such as the service type identifier (e.g. a printer service in paragraph 36) teaches to such an identifier.




Conclusion

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HENEGHAN whose telephone number is (571)272-3834.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571)270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992